—Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered on or about January 3, 1996, confirming an arbitration award in favor of the insured on his uninsured motorist claim, and bringing up for review a prior order, same court (Helen Freedman, J.), entered on or about May 17, 1995, which denied petitioner insurer’s application to stay such arbitration upon a finding that respondent insurer had effectively cancelled its policy on the offending vehicle, unanimously affirmed, without costs. The appeal from the prior order is unanimously dismissed, without costs, as superseded by the appeal from the order and judgment (one paper).
Respondent presented documentary evidence of its cancellation of the policy in question, together with testimony of one of its employees, who was knowledgeable about its cancellation procedures, that such procedures were in conformity with the statutory requirements of the New York Automobile Insurance Plan. This created a rebuttable presumption that the notice of cancellation was received (Matter of State-Wide Ins. Co. v Simmons, 201 AD2d 655, 656). Since petitioner did nothing to rebut the presumption, its application was properly denied (supra; Berrios v Lumbermens Mut. Cas. Co., 162 AD2d 365). *243Concur—Milonas, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.